Opinion by
Orlady, J.,
In this case the only question involved, is the construction to be given the clause in the will of John Gelm, as quoted in the opinion of the court below, and to determine the character of the estate of William Gelm, a son, who died subsequent to his father.
The Act of April 22, 1905, P. L. 258, Section 1, does not, in relation to the imposition of a collateral inheritance tax, modify the Act of May 6, 1887, P. L. 79, and as decided in Finnen’s Est., 196 Pa. 72, “It is very manifest from the language of the statute, that the subject of the taxation enacted is the whole estate or interest that passes to the persons who are the recipients. An estate *232in remainder is an estate or property within the meaning of the act just as much as if the decedent had been in the actual possession of it at the time of his decease.”
The question was carefully considered by the Orphans’ Court, and we agree with the conclusion it reached in holding that the estate in the case at bar was vested in the decedent in fee, subject to the mother’s life estate. The share of William, coming from his father passes through him to his brothers and sisters, and the collaterals could not take it in any other way. That estates in remainder are properly taxable under the statute is shown by Com. v. Smith, 20 Pa. 100; Com. v. Eckert, 53 Pa. 102; Commonwealth’s App., 127 Pa. 435. The purpose of the act is to impose a tax on all estates passing to collaterals. The estate involved in this case is clearly within the spirit of the law, and by evident implication within its letter.
The decree is affirmed.